The application is for a writ of certiorari to review the action of the respondent D. Frederick Burnett, commissioner of the Department of Alcoholic Beverage Control, in the revocation of a license issued to the prosecutor by the respondent board of aldermen of the city of Paterson to sell liquor at retail at 135 Main street, Paterson. *Page 418 
The facts are not in dispute. The prosecutor conducts a store at the above address for the sale of drugs, tobacco, liquor, food, c. The store is in two buildings separately owned, one fronting on Main street and the other directly adjoining in the rear thereof, fronting on Washington street. A fire door at the rear wall of each store, when closed at night, separates the two premises. During business hours this fire door remains open so that the two stores are, in fact, one and are conducted as one establishment. The public enter the premises from either street entrance. Complaint was made that an entrance to the licensed place of business was within the prohibited two hundred feet from an entrance of the First Particular Baptist Church. A hearing was held by Commissioner Burnett and the testimony disclosed that the distance from the Washington street entrance of the store to be less than two hundred feet distant from the nearest entrance to the said church. His conclusion was that the Washington street entrance was an entrance to the licensed premises and it being within the prohibited distance from a church entrance the license was declared void and the license certificate ordered surrendered to the clerk of the city of Paterson.
We entertain no doubt of the soundness of that conclusion.
The application for the writ is denied, with costs.